Citation Nr: 1117621	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  05-24 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right knee disability, claimed as secondary to service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1941 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The RO in New York, New York, has original jurisdiction over the appeal.

The Veteran testified before the undersigned at a Travel Board hearing in New York in December 2007.  A transcript of the hearing is of record.  In May 2008, May 2009 and February 2010, the Board remanded the claims for further development.  Unfortunately, that development has yet to be completed adequately.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

In April 2011, the Veteran submitted a new claim for entitlement to service connection for chronic obstructive pulmonary disease (COPD).  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and therefore, the Board does not have jurisdiction over that matter - it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

The Veteran seeks service connection on a secondary basis for his bilateral knee disabilities.  In the May 2008, May 2009 and February 2010 remands, the Board requested that the AOJ obtain opinions as to whether the right and left knee disabilities were related to his service-connected lumbar spine disability.  In October 2008, the Veteran underwent a VA examination; however, no opinion was offered on the etiology of the knee disorders.  As a result of the second Board remand in 2009, a VA physician reviewed the file in December 2009.  This time, the examiner offered etiological opinions for the bilateral knee disabilities only with respect to direct service connection.  Pursuant to a third Board remand, the same VA physician reviewed the file in May 2010, and this time, provided a brief medical opinion that is contradictory on its face.  Specifically, the examiner stated it was "as less likely as not (50/50 probability) that the Veteran' service-connected low back disability has caused or aggravated his currently diagnosed bilateral knee disabilities."  The initial portion of the opinion ("as less likely as not") appears to support a denial in this case.  However, that portion of the opinion is subsequently directly contradicted with the parenthetical used by the examiner ("50/50 probability"), which presents an opinion of equipoise, and which would tend to suggest an allowance in the claim.  The matter is further complicated by the examiner's rationale for the opinion, which emphasizes that the Veteran has "low back pain without radiation to the lower extremities," which suggests that there is no medical relationship between the knee and lumbar spine disabilities.  The Board is unable to reconcile the internal conflicts in this medical opinion, and as such, clarification is required.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the May 2010 VA examination report contains contradictory statements concerning the relationship between the Veteran's lumbar spine and bilateral knee disabilities, which cannot be resolved by the Board, it is an inadequate opinion, and the prior remand orders have accordingly not been fulfilled.  As such, the Board finds that it is necessary to obtain another clarifying medical nexus opinion.

The Board sincerely regrets the additional delay caused by this Remand, particularly in light of the fact that the appeal has been advanced on the docket due to the Veteran's age.  However, this action is necessary to ensure that all due process is met.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Forward the claims folders to the examiner who provided the May 2010 VA opinion for clarification (or another qualified examiner, if that same examiner is not available).  The examiner should be requested to review the claims folder, including the May 2010 examination report, and provide an addendum that answers the following questions.

(A) Is it at least as likely as not (a 50% or greater probability) that any diagnosed bilateral knee disability is causally related to the service-connected degenerative disc disease of the lumbar spine?

(B) Is it at least as likely as not (a 50% or greater probability) that any diagnosed bilateral knee disability is aggravated beyond its natural course by the service-connected degenerative disc disease of the lumbar spine?

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The rationale for any opinions, with citation to relevant medical findings, must be provided.

2.  To help avoid future remand, please ensure that the requested action has been accomplished and that the opinion is adequate under the law (to the extent possible) in compliance with this REMAND.  If the action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims folder since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



